Citation Nr: 0119731	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 1998 rating decision that denied a claim for an 
increased rating for residuals of a burst compression-type 
fracture at C-7 and denied a claim of service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to 
June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
RO that determined that there was no CUE in a September 1998 
rating decision that had denied claims of entitlement to an 
increased rating for residuals of a burst compression-type 
fracture at C-7 and service connection for PTSD.


FINDING OF FACT

The veteran has not sufficiently alleged error in fact or law 
in a September 1998 rating decision that denied claims for an 
increased rating for residuals of a burst compression-type 
fracture at C-7 and service connection for PTSD.


CONCLUSION OF LAW

The veteran's claim that the September 1998 RO decision was 
clearly and unmistakably erroneous insofar as it denied 
claims of an increased rating for residuals of a burst 
compression-type fracture at C-7 and service connection for 
PTSD is legally insufficient.  38 U.S.C. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a prior final rating action will be 
revised only on the basis of CUE.  38 C.F.R. § 3.105(a) 
(2000).  CUE requires a finding that "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  A determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior unappealed rating decision.  Russell, 
3 Vet. App. at 314.  Additionally, CUE is the kind of error 
of fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  If the error alleged is not the type of error 
that, if true, would be CUE on its face, if the veteran is 
only asserting disagreement with how the VA evaluated the 
facts before it, if the veteran has only alleged a failure on 
the part of VA to fulfill its duty to assist, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim should be denied 
because of the absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In the veteran's case, she contends that the RO, in its 
September 1998 decision, committed CUE by failing to grant a 
higher rating for service-connected cervical spine disability 
and a claim of entitlement to service connection for PTSD.  
Specifically, she disagrees with the December 1999 rating 
decision because she believes that VA should have afforded 
her a VA examination, which in turn would have provided a 
basis for granting the benefits sought.  Additionally, it is 
maintained that the RO did not afford an April 1998 letter 
from a Scott A. Steingard, D.O., sufficient evidentiary 
weight, especially because he had indicated that the veteran 
had "severe" impairment in the cervical area.  

The veteran's representative has pointed out that the 
veteran's claims folder was located at the Phoenix, Arizona 
RO when the veteran filed her claim for an increased rating 
for residuals of a burst compression-type fracture at C-7 in 
January 1998.  She filed her service connection claim in 
May 1998.  The record shows that, in May 1998, the Phoenix, 
Arizona RO had requested that the veteran be scheduled for a 
VA examination; however, that examination was canceled in 
June 1998 due to incorrect jurisdiction, apparently because 
the veteran moved to Alabama.  Subsequently, the veteran's 
claims folder was transferred to the Montgomery, Alabama RO 
in June 1998.  In a letter dated in August 1998, the 
veteran's representative requested that a VA examination be 
rescheduled at the Birmingham VA Medical Center.  It does not 
appear that another VA examination was scheduled.

While the record shows that a VA examination was not 
conducted prior to the September 1998 RO decision, failure to 
do so does not provide a basis for a legally sufficient claim 
of CUE.  Although the veteran has argued that the RO 
committed CUE by not granting service connection or an 
increased rating, the veteran has failed to show that the 
facts, as they were known at the time of the September 1998 
decision, were not before the adjudicator, or that the 
statutory or regulatory provisions then extant were 
incorrectly applied.  Neither has she provided reasons as to 
why one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of that 
adjudication would have been manifestly different but for an 
error.  

In short, the veteran has stated a disagreement with how the 
evidence was weighed, particularly with respect to the April 
1998 letter from Dr. Steingard, and she has alleged a failure 
to fulfill the duty to assist.  These arguments do not 
suffice.  The Board finds that alleged errors are not the 
kind of errors that would be CUE on their face.  Fugo, 6 Vet. 
App. at 44.  The argument that an examination should have 
been conducted amounts to a claim that the record was 
incomplete, not that it was incorrect.  Consequently, such an 
argument does not raise a valid claim of CUE.  Id.  In other 
words, an allegation that VA failed to fulfill the duty to 
assist is insufficient to state a claim of CUE.  See Caffrey, 
6 Vet. App. at 384.  Moreover, while the veteran has referred 
to laws that were allegedly violated by the RO, i.e., failure 
in the duty to assist, no assertion has been made with any 
degree of specificity as to how a different application of 
the laws and regulations cited by the veteran would dictate a 
"manifestly different" result.  Fugo at 44.  As for the 
evidence then available, the effect of the veteran's 
contentions is that she is merely asserting disagreement with 
how the RO evaluated the facts before it in September 1998.  
This is an allegation that is inadequate to raise a CUE 
claim.  Id.  

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim," and the appellant has failed to meet 
the legal requirement, the claim must be denied.  Luallen, 
supra.  

In so finding, the Board has considered the applicability of 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

Under the Act, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  In this case, the appellant and her representative 
were notified in the statement of the case issued in 
March 2000 of the provisions of law relied on, and of the 
reasoning used in reaching a decision on the issue in this 
case.  In addition, the veteran was provided with an 
opportunity to request a hearing in order to provide 
testimony in support of her claim but declined to do so (see 
VA Form 9, dated in September 2000).  Throughout the appeal, 
the veteran was given the opportunity to provide argument 
concerning the issue on appeal.  She and her representative 
have submitted several written statements in support of the 
claim.  It thus falls to the Board to address this case on 
the merits, which it has done.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 
(1998).  



ORDER

The claim of CUE in a September 1998 RO decision is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

